Name: 83/277/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Title II of Council Directive 75/268/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: 1983-06-09

 Avis juridique important|31983D027783/277/EEC: Commission Decision of 25 May 1983 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Title II of Council Directive 75/268/EEC (Only the Dutch text is authentic) Official Journal L 151 , 09/06/1983 P. 0049 - 0049*****COMMISSION DECISION of 25 May 1983 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Title II of Council Directive 75/268/EEC (Only the Dutch text is authentic) (83/277/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 82/786/EEC (2), and in particular Article 13 thereof, Whereas on 5 April 1983 the Netherlands Government notified the decision on aids for less-favoured areas; Whereas pursuant to Article 13 of Directive 75/268/EEC the Commission has to decide whether the said Dutch decision on aids for less-favoured areas satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas the abovementioned decision is consistent with the conditions of Title II of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The decision on aids for less-favoured areas notified by the Netherlands Government on 5 April 1983 satisfies the conditions for financial contribution by the Community to the common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 25 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 327, 24. 11. 1982, p. 19.